Exhibit 10.3

 

LOGO [g88678img001.jpg]   CONTINUING GUARANTY    

 

1. Obligations Guaranteed. For consideration, the adequacy and sufficiency of
which is acknowledged, the undersigned (“Guarantor”) unconditionally guaranties
and promises (a) to pay to UNION BANK OF CALIFORNIA, N.A. (“Bank”) on demand, in
lawful United States money, all Obligations to Bank of ResMed Corp., a Minnesota
corporation and Resmed EAP Holdings Inc., a Delaware corporation (“Borrower”)
and (b) to perform all undertakings of Borrower in connection with the
Obligations. “Obligations” is used in its most comprehensive sense and includes
any and all debts, liabilities, rental obligations, and other obligations and
liabilities of every kind of Borrower to Bank, whether made, incurred or created
previously, concurrently or in the future, whether voluntary or involuntary and
however arising, whether incurred directly or acquired by Bank by assignment or
succession, whether due or not due, absolute or contingent, liquidated or
unliquidated, legal or equitable, whether Borrower is liable individually or
jointly with others, whether incurred before, during or after any bankruptcy,
reorganization, insolvency, receivership or similar proceeding (“Insolvency
Proceeding”), and whether recovery thereof is or becomes barred by a statute of
limitations or is or becomes otherwise unenforceable, together with all expenses
of, for and Incidental to collection, including reasonable attorneys’ fees.

 

2. Limitation on Guarantor’s Liability. Although this Guaranty covers all
Obligations, Guarantor’s liability under this Guaranty for Borrower’s
Obligations shall not exceed at any one time the sum of the following (the
“Guarantied Liability Amount”): (a) Forty Million and 00/100ths Dollars
($40,000,000.00) for Obligations representing principal and/or rent (“Principal
Amount”), (b) all interest, fees and like charges owing and allocable to the
Principal Amount as determined by Bank, and (c) without allocation in respect of
the Principal Amount, all costs, attorneys’ fees, and expenses of Bank relating
to or arising out of the enforcement of the Obligations and all indemnity
liabilities of Guarantor under this Guaranty. The foregoing limitation applies
only to Guarantor’s liability under this particular Guaranty. Unless Bank
otherwise agrees in writing, every other guaranty of any Obligations previously,
concurrently, or hereafter given to Bank by Guarantor is independent of this
Guaranty and of every other such guaranty. Without notice to Guarantor, Bank may
permit the Obligations to exceed the Principal Amount and may apply or reapply
any amounts received in respect of the Obligations from any source other than
from Guarantor to that portion of the Obligations not included within the
Guarantied Liability Amount.

 

3. Continuing Nature/Revocation/Reinstatement. This Guaranty is in addition to
any other guaranties of the Obligations, is continuing and covers all
Obligations, including those arising under successive transactions which
continue or increase the Obligations from time to time, renew all or part of the
Obligations after they have been satisfied, or create new Obligations.
Revocation by one or more signers of this Guaranty or any other guarantors of
the Obligations shall not (a) affect the obligations under this Guaranty of a
non-revoking Guarantor, (b) apply to Obligations outstanding when Bank receives
written notice of revocation, or to any extensions, renewals, readvances,
modifications, amendments or replacements of such Obligations, or (c) apply to
Obligations, arising after Bank receives such notice of revocation, which are
created pursuant to a commitment existing at the time of the revocation, whether
or not there exists an unsatisfied condition to such commitment or Bank has
another defense to its performance. All of Bank’s rights pursuant to this
Guaranty continue with respect to amounts previously paid to Bank on account of
any Obligations which are thereafter restored or returned by Bank, whether in an
Insolvency Proceeding of Borrower or for any other reason, all as though such
amounts had not been paid to Bank; and Guarantor’s liability under this Guaranty
(and all its terms and provisions) shall be reinstated and revived,
notwithstanding any surrender or cancellation of this Guaranty. Bank, at its
sole discretion, may determine whether any amount paid to it must be restored or
returned; provided, however, that if Bank elects to contest any claim for return
or restoration, Guarantor agrees to indemnify and hold Bank harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Bank in connection with such contest. No payment by Guarantor
shall reduce the Guarantied Liability Amount hereunder unless, at or prior to
the time of such payment, Bank receives Guarantor’s written notice to that
effect. If any Insolvency Proceeding is commenced by or against Borrower or
Guarantor, at Bank’s election, Guarantor’s obligations under this Guaranty shall
Immediately and without notice or demand become due and payable, whether or not
then otherwise due and payable.

 

4. Authorization. Guarantor authorizes Bank, without notice and without
affecting Guarantor’s liability under this Guaranty, from time to time, whether
before or after any revocation of this Guaranty, to (a) renew, compromise,
extend, accelerate, release, subordinate, waive, amend and restate, or otherwise
amend or change, the interest rate, time or place for payment or any other terms
of all or any part of the Obligations; (b) accept delinquent or partial payments
on the Obligations; (c) take or not take security or other credit support for
this Guaranty or for all or any part of the Obligations, and exchange, enforce,
waive, release, subordinate, fail to enforce or perfect, sell, or otherwise
dispose of any such security or credit support; (d) apply proceeds of any such
security or credit support and direct the order of manner of its sale or
enforcement as Bank, at its sole discretion, may determine; and (e) release or
substitute Borrower or any guarantor or other person or entity liable on the
Obligations.

 

5. Waivers. To the maximum extent permitted by law, Guarantor waives (a) all
rights to require Bank to proceed against Borrower, or any other guarantor, or
proceed against enforce or exhaust any security for the Obligations or to
marshall assets or to pursue any other remedy in Bank’s power whatsoever;
(b) all defenses arising by reason of any disability or other defense of
Borrower, the cessation for any reason of the liability of Borrower, any defense
that any other Indemnity, guaranty or security was to be obtained, any claim
that Bank has made Guarantor’s obligations more burdensome or more burdensome
than Borrower’s obligations, and the use of any proceeds of the Obligations
other than as intended or understood by Bank or Guarantor; (c) all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, notices of acceptance of this Guaranty and of the
existence or creation of new or additional Obligations, and all other notices or
demands to which Guarantor might otherwise be entitled; (d) all conditions
precedent to the effectiveness of this Guaranty; (e) all rights to file a claim
in connection with the Obligations in an Insolvency Proceeding filed by or
against Borrower; (f) all rights to require Bank to enforce any of its remedies;
and (g) until the Obligations are satisfied or fully paid with such payment not
subject to return: (i) all rights of subrogation, contribution, indemnification
or reimbursement, (ii) all rights of recourse to any assets or property of
Borrower or to any collateral or credit support for the Obligations, (iii) all
rights to participate in or benefit from any security or credit support Bank may
have or acquire, (iv) all rights, remedies and defenses Guarantor may have or
acquire against Borrower. Guarantor understands that if Bank forecloses by
trustee’s sale on a deed of trust securing any of the Obligations, Guarantor
would then have a defense preventing Bank from thereafter enforcing Guarantor’s
liability for the unpaid balance of the secured Obligations. This defense arises
because the trustee’s sale would eliminate Guarantor’s right of subrogation, and
therefore Guarantor would be unable to obtain reimbursement from Borrower.
Guarantor specifically waives this defense and all rights and defenses that
Guarantor may have because the Obligations are secured by real property. This
means, among other things: (a) Bank may collect from Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(b) if Bank forecloses on any real property collateral pledged by Borrower
(i) the amount of the Obligations may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (ii) Bank may collect from Guarantor even if Bank, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because the Obligations are
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or similar laws in other states.

 

6. Guarantor to Keep Informed. Guarantor warrants having established with
Borrower adequate means of obtaining, on an ongoing basis, such information as
Guarantor may require concerning all matters bearing on the risk of nonpayment
or nonperformance of the Obligations. Guarantor assumes sole, continuing
responsibility for obtaining such information from sources other than from Bank.
Bank has no duty to provide any information to Guarantor until Bank receives
Guarantor’s written request for specific information in Bank’s possession and
Borrower has authorized Bank to disclose such information to Guarantor.

 

7. Subordination. All obligations of Borrower to Guarantor which presently or in
the future may exist (“Guarantor’s Claims”) are hereby subordinated to the
Obligations. At Bank’s request, Guarantor’s Claims will be enforced and
performance thereon received by Guarantor only as a trustee for Bank, and
Guarantor will promptly pay over to Bank all proceeds recovered for application
to the Obligations without reducing or affecting Guarantor’s liability under
other provisions of this Guaranty.

 

8. Security. To secure Guarantor’s obligations under this Guaranty, other than
for payment of Obligations which are subject to the disclosure requirements of
the United States Truth in Lending Act, Guarantor grants Bank a security
interest in all moneys, general and special deposits, instruments and other
property of Guarantor at any time maintained with or held by Bank, and all
proceeds of the foregoing.

 

9. Authorization. Where Borrower is a corporation, partnership or other entity,
Bank need not inquire into or verify the powers of Borrower or authority of
those acting or purporting to act on behalf of Borrower, and this Guaranty shall
be enforceable with respect to any Obligations Bank grants or creates in
reliance on the purported exercise of such powers or authority.

 

CONTGUAR.CA (11/99)

  Page 1   17644-5-UB13152



--------------------------------------------------------------------------------

10. Assignments. Without notice to Guarantor, Bank may assign the Obligations
and this Guaranty, in whole or in part, and may disclose to any prospective or
actual purchaser of all or part of the Obligations any and all information Bank
has or acquires concerning Guarantor, this Guaranty and any security for this
Guaranty.

 

11. Counsel Fees and Costs. The prevailing party shall be entitled to attorneys’
fees (including a reasonable allocation for Bank’s internal counsel) and all
other costs and expenses which it may incur in connection with the enforcement
or preservation of its rights under, or defense of, this Guaranty or in
connection with any other dispute or proceeding relating to this Guaranty,
whether or not incurred in any Insolvency Proceeding, arbitration, litigation or
other proceeding.

 

12. Married Guarantors. By executing this Guaranty, a Guarantor who is married
agrees that recourse may be had against his or her separate and community
property for all his or her obligations under this Guaranty.

 

13. Multiple Guarantors/Borrowers. When there is more than one Borrower named
herein or when this Guaranty is executed by more than one Guarantor, then the
words “Borrower” and “Guarantor”, respectively, shall mean all and any one or
more of them, and their respective successors and assigns, including
debtors-in-possession and bankruptcy trustees; words used herein in the singular
shall be considered to have been used in the plural where the context and
construction so requires in order to refer to more than one Borrower or
Guarantor, as the case may be.

 

14. Integration/Severability/Amendments. This Guaranty is intended by Guarantor
and Bank as the complete, final expression of their agreement concerning its
subject matter. It supersedes all prior understandings or agreements with
respect thereto and may be changed only by a writing signed by Guarantor and
Bank. No course of dealing, or parole or extrinsic evidence shall be used to
modify or supplement the express terms of this Guaranty. If any provision of
this Guaranty is found to be illegal, invalid or unenforceable, such provision
shall be enforced to the maximum extent permitted, but if fully unenforceable,
such provision shall be severable, and this Guaranty shall be construed as if
such provision had never been a part of this Guaranty, and the remaining
provisions shall continue in full force and effect.

 

15. Joint and Several. If more than one Guarantor signs this Guaranty, the
obligations of each under this Guaranty are joint and several, and independent
of the Obligations and of the obligations of any other person or entity. A
separate action or actions may be brought and prosecuted against any one or more
guarantors, whether action is brought against Borrower or other guarantors of
the Obligations, and whether Borrower or others are joined in any such action.

 

16. Notice. Any notice, including notice of revocation, given by any party under
this Guaranty shall be effective only upon its receipt by the other party and
only if (a) given in writing and (b) personally delivered or sent by United
States mail, postage prepaid, and addressed to Bank or Guarantor at their
respective addresses for notices indicated below. Guarantor and Bank may change
the place to which notices, requests, and other communications are to be sent to
them by giving written notice of such change to the other.

 

17. California Law. This Guaranty shall be governed by and construed according
to the laws of California, and, except as provided in any alternative dispute
resolution agreement executed between Guarantor and Bank, Guarantor submits to
the non-exclusive jurisdiction of the state or federal courts in said state.

 

18. Dispute Resolution. This Guaranty hereby incorporates any alternative
dispute resolution agreement previously, concurrently or hereafter executed
between Guarantor and Bank.

 

Executed as of November 1, 2005. Guarantor acknowledges having received a copy
of this Guaranty and having made each waiver contained in this Guaranty with
full knowledge of its consequences.

 

UNION BANK OF CALIFORNIA, N.A. (“Bank”)

By:   /s/                              Bruce Breslau, Senior Vice President

Address for notices sent to Bank:

UNION BANK OF CALIFORNIA, N.A.

San Diego Corporate Banking Office

1201 Fifth Avenue

San Diego, CA 92101

“Guarantor(s)”

ResMed Inc., a Delaware corporation

By:

  /s/ Peter C. Farrell

Title:

  Chief Executive Officer

By:

  /s/ David Pendarvis

Title:

  Secretary

Address for notices sent to Guarantor(s):

14040 Danielson St.

Poway, CA 92064

 

CONTGUAR.CA (11/99)

  Page 2   17644-5-UB13152